NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1




            United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted June 28, 2007
                               Decided July 3, 2007

                                      Before

                    Hon. FRANK H. EASTERBROOK, Chief Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-4393

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Eastern District
                                               of Wisconsin
       v.
                                               No. 06-CR-35
MOUSHEN LASSILA,
    Defendant-Appellant.                       William C. Griesbach,
                                               Judge.

                                    ORDER

       Moushen Lassila led several conspirators who manufactured fraudulent
credit cards and stole $1.5 million in merchandise. He pleaded guilty to conspiracy
to commit wire fraud, 18 U.S.C. §§ 1349, 1343, and was sentenced within the
guidelines range to 125 months’ imprisonment. As part of a written plea
agreement, Lassila waived the right to appeal his sentence except on a few limited
grounds that are not relevant here. Despite this waiver, Lassila directed his
appointed counsel to appeal his sentence, but counsel now seeks to withdraw under
Anders v. California, 386 U.S. 738 (1967), because he cannot discern a nonfrivolous
basis for appeal. Lassila has responded that he wants to challenge his sentence, see
Cir. R. 51(b), but he does not add to the potential arguments evaluated by counsel.
No. 06-4393                                                                    Page 2

Our review is thus limited to the potential issues identified in counsel’s facially
adequate brief. See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

      Counsel identifies two possible grounds on which Lassila could challenge his
sentence, but the appeal waiver makes both frivolous. An appeal waiver is
enforceable so long as it is knowing and voluntary. See United States v. Lockwood,
416 F.3d 604, 608 (7th Cir. 2005). Lassila cannot contest the voluntariness of his
waiver unless he challenges his guilty plea, see United States v. Whitlow, 287 F.3d
638, 640 (7th Cir. 2002), which he has not indicated that he wishes to do.

       Accordingly, counsel’s motion to withdraw is GRANTED and Lassila’s motion
for appointed counsel is DENIED. The appeal is DISMISSED.